Smith, P. J.
This is an action on an insurance policy to recover damages by fire to building insured. The plaintiff owned a double brick building, the north part of which was covered by the policy sued on, and the south part by a policy in another company.
The policy provides that “if fire occurs the assured shall, within sixty days, render a statement to the company under oath, stating, among other things, all other insurance, whether valid or not, covering any of said property, and a copy of all the descriptions and schedules in all policies, * * * and shall furnish, if required, verified plans and specifications of any building destroyed or damaged.” It also provides that no suit for the recovery of any claim shall be sustainable in any court until after full compliance by the insured with all the foregoing requirements. The policy also provides: “It shall be optional, however, with this company to * '* * repair, build or replace the property lost or damaged with other of like kind and quality within a reasonable time on giving notice, within thirty days after the receipt of the proof herein required, of its intention so to do.”
A fire occured on June 3, 1892, which 'burned both buildings, including the party wall. On July 11,1892, plaintiff caused proof of loss to be forwarded to defendant, which was received by defendant July 18, and on July 20 the proofs of loss were returned to plaintiff, and the following specific objections made thereto: “The proofs treat the damage to two buildings combined, each of which appears to be separately insured *153'in different companies, while the loss and damage to either is entirely irrelevant to the other company not covering the same, and on the building insured the .loss must be specifically and separately stated. This company waiving none of its rights under the contract of insurance, demands full compliance with the conditions of the policy, which are clearly defined in lines from sixty-seven to eighty in its contract held by Mr. Arnold, and, on receipt of his sworn statement indicating his “knowledge and belief as to the time and ■origin of the fire, * *' * together with verified plans and specifications of the construction of the building insured, his case will receive our prompt attention.”
On July 27, 1892, plaintiff, in response to the above objections, made out and forwarded a second proof of loss, in which was set forth, first, an accurate description of the property covered by the policy sued on; second, the destruction of the building by fire and the cause of the fire as nearly as the assured waS able to state; third, his interest in the property; fourth, the cash value of the building before the fire; fifth, by whom and for what purpose it was occupied and used at the time of the fire, and, sixth, that its walls were 'thirteen inches thick and about twenty-two feet high, in a 22x44-foot building. “Joists were 2x12 in lower ceiling and floors, and 2x10 in upper ceiling, all oak, two coats of plastering on the whole inside, except lower ceiling, which is ceiled with best ceiling; all walls and lower ceiling were papered; partition walls upstairs across the room, making two apartments. 'This partition wall without studding and papered on ■each side, with a partition door. The stairway which led from the upper to the lower corner of the building was removed from its original place, on the inside of .said building, to the rear end of the same, and was a *154plain stairway made of hard pine. The floor was of the best yellow pine. The sheeting was the same as-the ceiling; the roof, of Worcester tin, with two coats, of mineral paint. There were three doors below and three above. There were six windows in the building,, two below and four above; two good counters, and the' lower room was wainscoted for four feet above the-' floor, all painted, oiled and varnished.” It was also stated that the loss of the building was complete, except some salvage on brick.
This proof, it was admitted, was timely received by defendant. It does not appear that the defendant made any further objection to the proof of loss, though the defendant’s adjuster testified that he mailed objections thereto to plaintiff, which plaintiff testified was. never received by him or anyone for him. At the trial this proof was admitted in evidence over the objection of defendant.
After the second proof of loss was forwarded by Mr. Quinn, who made out and forwarded the same for plaintiff, he had a conversation with W. S. Early, the' agent from whom plaintiff procured the policy in defendant company, and who was still the local agent of defendant at Centr-alia, in which conversation it was stated by Early that there would be no trouble about the insurance, but he said there was some little irregularity in the policy, but he said the principal was from the home company. They claimed, I believe, that the-policy did not cover the annex, or that it did not cover' the new part, and, if they could discount pro rata on that, it would settle it. He said with the Hartford company there is no trouble whatever, she would pay up all right. This statement of Mr. Early was communicated to the plaintiff.
The judgment was for plaintiff, and defendant-appealed.
*155I. It is objected that the trial court erred in admitting in evidence the second proof of loss because no-such description of the building was given as would enable defendant to let a contract for repairing or replacing the same, and that this requirement of the policy was that plans and specifications 'should be furnished defendant. Doubtless the object of this provision of' the policy was.to afford the defendant such information, in respect to the building destroyed as would enable-it to protect itself against fraud and to intelligently exercise its option to either, pay the amount of the risk or replace the building. It may be well doubted whether the information imparted by the proof of loss is sufficiently comprehensive and specific for that purpose. It may have been for a building of that kind; but, however this may be, the defendant, having-received and retained the proof of loss without objection, and endeavoring to obtain a compromise until the expiration of the sixty days after the fire in which plaintiff had a right under the policy to amend his proof so as to meet any objection suggested thereto by. defendant, must be held to have accepted the detailed description as set forth in the proof as-sufficiently meeting the requirement of the policy in respect to- plans and specifications of the 'building.. Whatever the defect of the proof may have been, the defendant, under the circumstances, must be held to have waived its objection thereto. If the defendant was not satisfied with the proof of loss made, common fairness required that it should have timely made the fact known to the plaintiff, Loeb v. Ins. Co., 99 Mo. 50; Stavinow v. Ins. Co., 43 Mo. App. 513; Cromwell v. Ins. Co., 47 Mo. App. 109.
II. The defendant further complains of the action of the tidal court in admitting in evidence the declaration of Early, the agent who issued the policy and *156gave notice of the loss. The authority of an agent may be inferred from the nature of his employment. 'The declarations in question were made dum fervet >iopus, in the course of his employment. They were part of the res gestee. Harrison v. Railroad, 50 Mo. App. 332; Edwards v. Thomas, 66 Mo. 468; Midland Lumber Co. v. Kreeger, 52 Mo. App. 419. At most they only tended to establish the waiver of proof of loss, and since there was other independent evidence quite sufficient to warrant the submission of the question of waiver, they were only cumulative, and if improperly admitted, they did no harm.
III. As to whether there was a waiver or not, was a question of fact to be determined by the court sitting as a jury. Loeb v. Ins. Co., supra; Gale v. Ins. Co., 33 Mo. App. 664; O’Key v. Ins. Co., 29 Mo. App. 105. And since there was substantial evidence adduced to sustain the finding of the trial court, it is conclusive on us. Swayze v. Bride, 34 Mo. App. 414; Smith v. Zimmerman, 51 Mo. App. 519.
IY. The trial court, we think, committed no error in declaring the law as requested by plaintiff, to the effect that, if the proofs of loss were not as full and complete as required by the conditions of the policy, yet, if the defendant received the proofs within sixty days after the date of the fire and kept the same without notifying the plaintiff of any objection thereto, but he was informed by the agent of defendant who issued the policy, prior to the expiration of the sixty days after the fire occurred, that the plaintiff’s claim was all right and would be paid, then defendant waived further proof of loss. There was evidence upon which to base the theory of this instruction, and there is no objection perceived to its correctness as a legal proposition.
*157Y. It follows as an inevitable sequence that the-court did not err in refusing to declare the law to be-that the statement of the size, dimensions and materials, of the building contained in the proof of loss did not, constitute the verified plans and specifications required, by the policy. It was a mere abstraction. It did not cover the whole case. It left out of consideration'the evidence of the waiver of the requirements in the policy to which it refers. The other declarations for the-defendant covered very fully the grounds upon which defendant rested its defense under the pleadings and evidence, so that the refused declaration was in any view- superfluous.
The judgment is for the right party and must be-affirmed.
All concur.